        Case: 4:17-cv-00761-SL Doc #: 10 Filed: 06/26/19 1 of 2. PageID #: 56




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


SYDNEY VEGODA,                                 )          CASE NO. 4:17cv761
                                               )
                                               )
                        PLAINTIFF,             )          JUDGE SARA LIOI
                                               )
vs.                                            )
                                               )          ORDER
STUDENT GOVERNMENT                             )
ASSOCIATION ELECTIONS BOARD, et                )
al.,                                           )
                                               )
                        DEFENDANTS.            )

        On November 3, 2017, the Court issued a memorandum opinion and order granting, in

part, the motion of defendants to dismiss plaintiff Sydney Vegoda’s amended complaint. (Doc.

No. 8 [“MOO”].) In its decision, the Court dismissed defendant Youngstown State University

but permitted the case to go forward against defendant Karen Becker in her official capacity for

prospective injunctive relief. (Id. at 53.) However, in its MOO, the Court also instructed Vegoda

to provide the U.S. Marshal with six copies of the amended complaint and a completed U.S.

Marshal form for the remaining defendant within 30 days of the filing of the MOO so that the

U.S. Marshal could complete service. (Id. at 53-54.) Further, Vegoda was cautioned that “[if she]

does not comply [with the terms of this MOO], this case will be dismissed without further

notice.” (Id. at 54.)

        A review of the record reveals that Vegoda has failed to provide the Clerk with the

required copies and service forms, and the time for complying with the Court’s MOO has passed.
       Case: 4:17-cv-00761-SL Doc #: 10 Filed: 06/26/19 2 of 2. PageID #: 57




Accordingly, this case is dismissed. The Court further certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith.

       IT IS SO ORDERED.



Dated: June 26, 2019
                                              HONORABLE SARA LIOI
                                              UNITED STATES DISTRICT JUDGE




                                                 2
